Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Status of claims
The amendment filed on 06/27/2022 is acknowledged. Claims 1-82 have previously been canceled and new claims 83-102 have been added. Claims 83-102 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 06/27/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the claims objection of claim 66, 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 63, 64, 66, 67, 70-77, and 79-82, 35 U.S.C. 103(a) rejection of claims 63, 64, 66, 67, 70-77, and 79-82 over Palinczar (US 4,731,242) and Gernot et al. (DE 102006007547 A1), nonstatutory obviousness-type double patenting rejection of claims 63, 64, 70-77, and 79-82 over claims 1-4 of U.S. Patent No. 10,039,700 B2, and 35 U.S.C. 102(b) rejection of claims 63, 64, 71-77, and 79-82 over Palinczar (US 4,731,242) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections necessitated by Applicant’s amendment 
New claims necessitate the following new ground of rejections. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 95-100 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The recitation of "an amine-based neutralizing agent which is selected from methyl dialkyl amines" in claim 95 and the recitation of “the amine-based neutralizing agent is dimethyl stearyl amine" in claim 96, which is a dependent claim of claim 95, render claims 95 and 96 indefinite. Dimethyl stearyl amine is a dimethyl alkyl amine, not a methyl dialkyl amine, and thus claim 96 is not consistent with claim 95. Claims 97-100 are rejected as dependent claims of a rejected claim. To expedite the prosecution "an amine-based neutralizing agent which is selected from methyl dialkyl amines" in claim 95 is given their broadest reasonable interpretations by the examiner in light of the specification and claim 83 in the 103 rejections as “dimethyl alkyl amine”.

Claims 83-102 are rejected under 35 U.S.C. 103(a) as being unpatentable over Palinczar (US 4,731,242) in view of Gernot et al. (DE 102006007547 A1).
Palinczar teaches a method of preparing water-proof sunscreen compositions by adding neutralizing agent to the compositions comprising 
from about 0.4 to about 2.5% by weight of crosslinked acrylic acid polymers thickener being neutralized with from about 0.4 to about 2.5% by weight of neutralizing agent such as amines derived from fatty acids such as dimethyl lauramine, monohydric alcohols, and sunscreen agent and 
exemplified in example 3 a composition comparing 1.5% by weight of Carbopol 940, 1.5% by weight of di(2-ethylhexyl)amine, and 6% by weight of water (encompass or being obvious to the claimed less than about 5% by weight of water in view of the disclosure in the instant specification in the paragraph on page 12 of both <~5% and <~10% by weight of water being suitable) (abstract, summary, column 3, line 26-47 column 7, line 1-58, example 3, and claims 1-3 and 6). 

With regard to the limitation in claims 94 and 100, the composition disclosed by Palinczar is the same as the claimed genus of neutralizing agent and the film-forming polymer and being obvious as discussed above and thus would be sprayable as the claimed.

With respect to the art rejection above, it is noted that the reference does not disclose the purpose of the step of neutralizing the carboxylic acid groups in cross-linked acrylic acid polymer with the amine based neutralizing agent being for increasing the SPF and for increasing the SPF to be >1.25, >1.5, and >2 in comparison to that of the composition without neutralized carboxylic acid groups in the instant claim 83, 89-91, and 98 and exhibiting a SPF of ≥50 in claims 92, 99, and 102; however, the instantly claimed method has the exact same step of neutralizing the carboxylic acid groups in cross-linked acrylic acid polymer in the same sunscreen composition in comparison to the prior art disclosure. That is, even though Palinczar's intended purpose is “producing thixotropic lotions and gels which allow suspension of the particulate matter while spreading easily on the skin (column 4, line 9-14), the effect of increasing the SPF and exhibiting a SPF of ≥50 is inherent because the method taught by Palinczar involves the same step of neutralizing the carboxylic acid groups in cross-linked acrylic acid polymer in a sunscreen composition to neutralize the acid groups in cross-linked acrylic acid polymer as recited in claim 83. See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001). Please refer to MPEP 2112.02. Furthermore, with regard to the claimed exhibiting a SPF of ≥50 in claims 92, 99, and 102, Palinczar teaches sunscreen composition comprising from about 1% to about 30% by weight of sunscreen agents or a mixture thereof and the preferred total amount of the active sunscreen agent is dependent upon the SPF value desired to be obtained (column 6, line 55-68), the SPF is correlated to sunscreen agent wt.%.

Based on 1% by weight of the acrylic acid crosslinked polymer (MW of the monomer being 72 g/mol) and 2.5% by weight of neutralizing agent (di(2-ethylhexyl)amine MW of 241.5 g/mol) a stoichiometric ratio between the number of the acidic groups in polyacrylic acid and the basic groups in in the neutralizing agent is calculated to be (2.5/241.5)/(1/72)=74.5%, i.e., the number of basic groups in di(2-ethylhexyl)amine is about 74.5% of the acidic groups in polyacrylic acid, 74.5% of the acidic groups being neutralized (the instant claims 88, 95, and 101).

Palinczar does not specify the amine-based neutralizing agent being dimethyl stearylamine; and ii) the thickener including an acrylates/octylacrylamide copolymer.
This deficiency is cured by the rational that compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
The claimed neutralizing agent in the instant claims 84 and 96 is dimethyl stearylamine (C18) and the amine-based neutralizing agent taught by Palinczar is amines derived from fatty acids such as dimethyl lauramine (C12) are only different in one of the three alkyl groups which are considered homologs. Please refer to MPEP 2144.09 II.
Palinczar does not specify the thickener including an acrylates/octylacrylamide copolymer.
This deficiency is cured by Gernot et al. who teach formulation for repelling arthropods and platyhelminths comprising 1.0 to 39% by weight of a repellents against arthropods and platyhelminths, 0 to 35% by weight of an alcohol, from 0.05 to 25% by weight of a thickener, and 1.0 to 98.95% by weight of water (a hydrous when <10%); further comprising UV filter; and exemplified compositions comprising Carbomer (crosslinked acrylic acid polymer) and comprising acrylates/octylacrylamide copolymer (abstract, paragraph 13, 21, and 24, and claim 1, 16, and 17).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Palinczar and Gernot et al. to replace the cross-linked acrylic acid polymer thickener in the composition taught by Palinczar with acrylates/octylacrylamide copolymer. Both cross-linked acrylic acid polymer and acrylates/octylacrylamide being suitable thickeners in aqueous or non-aqueous compositions comprising sunscreen was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing the cross-linked acrylic acid polymer with acrylates/octylacrylamide copolymer flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Palinczar does not specify the same weight percentage of water in the instant claim 93, 95, and 102.
This deficiency is cured by Palinczar’s teachings of the composition may contain water (column 3, line 48-52), i.e., there may be 0-6% by weight of water in view of example 3.
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of water is less than about 1% by weight and the range of water taught in the prior art is 0-6% by weight and therefor, overlaps with the claimed range. Furthermore, both <~5% and <~10% by weight of water being suitable according to the disclosure in the instant specification in the paragraph on page 12. Thus, the criticality of the claimed less than about 1% by weight of water is not established.

Response to Applicants’ arguments:
No argument is presented by Applicant.

Claims 83-100 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (WO 2007/128776 A1, US 2009/0257960 A1 as English translation).
Kim et al. teach at least one organic base-neutralized acid group-containing polymers being (abstract), with ≥95% acid groups being neutralized (paragraph 75 and 275), as novel film-forming polymers in anhydrous (paragraph 323) cosmetic and/or pharmaceutical compositions (paragraph 51-55), in an amount of 0.1-12% by weight (paragraph 315) (being obvious over the claimed >1, ≤10%, ≤5%, and ≤3% by weight), in form of spray (paragraph 292and 317) comprising UV filters (paragraph 293, 296, 297, and 316);
wherein the organic base including tertiary amine with NR5R6R7 with R5, R6, R7 being, independently of one another, R1 (paragraph 59, 77, 88, and 90) with R1 being an alkyl (paragraph 80) and alkyl including C1-6 alkyl and C8-30 alkyl groups, thus encompass dimethyl stearyl (C18) amine; and
wherein the acid group-containing polymers includes Amphomer HC (the claimed acrylate/octylacrylamide copolymer) (paragraph 230, 231, 268-271).

With respect to the art rejection above, it is noted that the reference does not disclose the purpose of the step of neutralizing the acid groups in acid group-containing polymers with the amine based neutralizing agent being for increasing the SPF and for increasing the SPF to be >1.25, >1.5, and >2 in comparison to that of the composition without neutralized acid groups in the instant claim 83, 89-91, and 98 and exhibiting a SPF of ≥50 in claims 92, 99, and 102; however, the instantly claimed method has the exact same step of neutralizing the acid groups in acid group-containing polymers in the same sunscreen composition in comparison to the prior art disclosure. That is, even though Kim et al.'s intended purpose is “good film-forming properties” (paragraph 3-10), the effect of increasing the SPF and exhibiting a SPF of ≥50 is inherent because the method taught by Kim et al. involves the same step of neutralizing the acid groups in acid group-containing polymers in a sunscreen composition to neutralize the acid groups in cross-linked acrylic acid polymer as recited in claim 83. See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001). Please refer to MPEP 2112.02. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612